               Case 20-10553-CSS             Doc 973-4        Filed 09/08/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

____________________________________
In re:                               )                   Chapter 7
                                     )
ART VAN FURNITURE, LLC, et. al., 1   )                   Case No 20-10553 (CSS)
                                     )
                  Debtors.           )                   Jointly Administered
____________________________________)
                                                         Hearing Date: Oct. 16, 2020 at 01:00 P.M.
                                                         Objection Deadline: Sept. 22, 2020 at 5:00 P.M.


                                          NOTICE OF MOTION

        PLEASE TAKE NOTICE that on September 8, 2020, Elston Acquisition LLC (the

“Landlord”) filed the Motion of Elston Acquisition, LLC for an Order that (A) Allows Its

Chapter 11 and Chapter 7 Administrative Expense Claims and (B) Compels the Chapter 7

Trustee to Immediately Pay the Administrative Expense Claims (the “Motion”) with the United

States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington,

Delaware 19801 (the “Bankruptcy Court”).

        PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion

must be in writing, filed with the Clerk of the Bankruptcy Court and served upon and received by

the undersigned counsel for the Landlord at or before 4:00 p.m. (Eastern Time) on September

22, 2019.

        PLEASE TAKE FURTHER NOTICE that if an objection is timely filed, served and

received and such objection is not otherwise timely resolved, a hearing to consider such



1
  The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows: Art Van
Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings I, LLC (2537); AVF
Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van Furniture of Canada, LLC
(9491.); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc. (1484); Sam
Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors' service address in these chapter
11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.


ACTIVE.124983903.01
               Case 20-10553-CSS      Doc 973-4     Filed 09/08/20     Page 2 of 2




objection and the Motion will be held before The Honorable Christopher S. Sontchi at the United

States Bankruptcy Court for the District of Delaware, 824 Market Street, 5th Floor, Courtroom 6,

Wilmington, Delaware 19801 on October 16, 2020 at 1:00 p.m. (Eastern Time).

        IF NO OBJECTIONS TO THE MOTION ARE TIMELY FILED, SERVED AND

RECEIVED IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT

THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR

HEARING.

 Dated: September 8, 2020                   FAEGRE DRINKER BIDDLE & REATH LLP
 Wilmington, Delaware
                                             /s/ Joseph N. Argentina, Jr.
                                            Joseph N. Argentina, Jr. (Del. Bar No. 5453)
                                            222 Delaware Avenue, Suite 1410
                                            Wilmington, DE 19801
                                            Tel: (302) 467-4200
                                            Fax: (302) 467-4201
                                            Joseph.Argentina@faegredrinker.com

                                            Attorneys for Elston Acquisition LLC




ACTIVE.124983903.01
